TUCKETT, Justice
(dissenting).
I dissent. The plaintiff was detained by employees of the defendant pursuant to the provisions of Section 77-13-30, U.C.A. 1953, which reads as follows:
A peace officer, or a merchant, a merchant’s employee, servant or agent, who has reasonable and probable ground for believing that goods held or displayed for sale by the merchant have been taken by a person with intent to steal may, for the purpose of investigating such unlawful act and attempting to effect a recovery of said goods, detain such person in a reasonable manner for a reasonable length of time.
It would appear that the sole ground for detaining plaintiff was the fact that she was in the company of her older sister who admittedly was guilty of shoplifting. Investigation by the defendant’s employees should have made them aware of the fact that their detention of Denyse was on tenuous grounds. I perceive there are issues of fact as to whether or not the defendant had reasonable and probable ground for the *338detention of the plaintiff, and whether such detention was carried out in a reasonable manner and for a reasonable length of time.1 I am of the opinion that the plaintiff is entitled to have her case submitted to a jury for their determination and the court erred in granting- summary judgment.
CALLISTER, C. J., concurs in the dissenting opinion of TUCKETT, J.

. Lukas v. J. C. Penney Co., 233 Or. 345, 378 P.2d 717.